Hough, J.
This was a proceeding, on the part of plaintiff to condemn a portion of the defendant’s property for the purpose of a street.

i streets_openmode ofda¿omputatlon'

The proceedings are admitted to have been regular, and the only questions before us -relate to the measure of damages. In order to determine the damages sustained, where the whole property has not been taken, the effort should be to find the value of the land taken, and then to determine how much the land left was increased or diminished by reason of the appropriation. Mississippi River Bridge Co. v. Ring, 58 Mo. 491, or the process may b.e varied by ascertaining the difference between the value of the defendant’s lot together with all improvements upon it, before the strip was taken and the street opened, and the value of the premises without the strip taken, after the opening of the street. Either of these modes' of computation will give the person whose property is taken, the value of his land taken, and *396any direct and special damages which may result, to him by reason of the taking of the same, diminished by the amount of any special benefit which may accrue to him by reason of the improvement. Speculative, remote and consequential injuries and benefits are not to be allowed. Only those injuries and benefits are to be considered which are peculiar to the person whose property is taken, and are such as pertain to the ownership, use and enjoyment of the particular pai’cel of land, a portion of which is taken. Cooley’s Con. Lim., (3 Ed.) 566.

2. evidence. ..

We do not think it was competent for the defendant to show what other persons had been allowed for their property, in order to establish the amount of his injury by comparison. The assessment of damages in the other cases may have px’oceeded upon incoiTect principles, or the amount paid may have beexx the result of contract and in excess of the true value. Such a mode of inquiry was impi’oper, because it furnished xio accux’ate standard for estimatixxg the defendant’s damages, and was likely to lead to the introduction of many collateral issues. Mayor of Lexington v. Long, 31 Mo. 369.

3 __. _. evidence.

The chief error committed by the court below was in refusing the secoxid instruction asked by the plaintiff. It was in evidence that the council appointed a committee to confer with the property ownei’s affected by opening the street, and that defendant told one-of the committee the city could have the strip taken in the present proceeding for $100. This statement, if not made by way of compromise, or for the purpose of avoiding litigation, could properly be considered by the jury as evidence of the value which the defendant, at that time, placed upon the land taken, and the jury should have beexi so instructed. Though the px’ecise date of this statement is not given, the circumstances attending it show that it must have beexi made a short time prior to the institution óf the present proceeding.

*397
4. _-damages - consequential,

*396The first instruction, which told the jury to disregard *397all consequential damages, might very properly have heen given> as the defendant stated that his consequential damages would amount to more than $100.

5. jameson v. city si MoKI22£IEd&tmguished.

The third instruction was' properly refused. It does not conform to the rule laid down in Mississippi River Bridge Co. v. Ring, 58 Mo. 496, and announced by us in this opinion. The purport of decision in Jamison v. City of Springfield, 53 Mo. 224, cited in support of the third instruction, has been misconceived by counsel. That was an action of trespass, and the court said that by adopting that form of action the plaintiff consented to the public use of his land for the purpose of widening the;street, which carried with it his consent to the inconvenience which the widening of the street would be to his other property, and that the measure of damages in such eases is the fair and reasonable value of the land taken. That rule is inapplicable to the present case. - •
Eor the errors indicated, the judgment of the circuit court will be reversed and the cause remanded.
All concur.
Reversed.